Title: To Thomas Jefferson from Isaac Coffin, 16 February 1805
From: Coffin, Isaac
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Boston February the 16th. 1805.
                  
                  These will inform you that I have received a letter this morning from Nantucket informing me that the Federalists of our Island a large number of them with Capn. Gideon Gardner have Recommended one Daniel B: Hussey son of Stephen Hussey Esqr. (our late Collector who died last month) to fill the said office of Collector of the Customs at Nantucket which I was very much surprised to hear; the said Daniel B: Hussey is a most violent Federalist and has done all in his Power to oppose the Republican ticket in every instance these several Years; I have seen him with a hand basket of votes going to people and spreading them for the Federal candidates; The man whom the Republicans have recommended Captain Daniel Coffin a very distant relation of mine who I think is a downright honest man and one of the first abilities on our Island and a firm Republican a man nearly fifty years of age and one who has never been wavering since Seventeen Hundred and Seventy five. the people of Nantucket I think are three quarter of them Republicans and are in favour of the present order of things—I make no doubt but the Federalists on our Island will do every thing in their power to prevent the said Daniel Coffin being appointed—I think it is likely Mr. Thomas Jenkins of Hudson in the state of New York who is a firm Republican but is unkle to the said Hussey will Recommend him to you to fill the said office, And I think it is also likely that Captn. Silas Jones our post-master at Nantucket will also Recommend the said Hussey to you for he married his Daughter; the said Captn. Jones is a firm Republican and in this instance I think it is likely he would deviate so far from what he ought to as to Recommend his Son in law to fill the said office the foregoing being a statement of facts, therefore hoping we shall have no more federalist at Nantucket to fill the Offices of Honour and profit appointed shall conclude with due esteem and respect Dear Sir your most obedient Servant
                  
                     Isaac Coffin 
                     
                  
                  
                     P:S. Every Officer excepting myself who holds a Commission under our State Government are Federalists.
                  
               